Title: From James Madison to Robert R. Livingston, 15 January 1797
From: Madison, James
To: Livingston, Robert R.


Dear Sir
Philada. Jany. 15. 1797.
I have lately recd. a letter from Mr. Freneau, who formerly edited the National Gazette in this City, in which he tells me that he has removed from N. Jersey to N. York, and is associating himself with Mr. Greenleaf in the publication of a Daily & Biweekly papers. Having been acquainted with Mr. Freneau from our youths, and being sensible of his private worth, his literary talents, and his steady attachment to the true principles of liberty as displayed in our Revolution & republican forms of Government, I feel an interest in the success of his laudable pursuits, which will I hope apologize for the freedom of recommending him to your esteem and countenance. You can appreciate much better than I can the particular undertaking he has in hand; but if it merits the encouragement which I hope it does, the value of your favorable attention to it, justifies the ambition he feels to obtain it.
The President has not yet made the special communication on our affairs with France. It is much to be wished that it may be of a complexion to heal, rather than ulcerate the wounded friendship between the two countries; and the tenor of his reply to the address of the House of Reps. would justify an expectation that this will be the case. I do not learn that any accounts have been recd. from Paris, subsequent to the arrival of Genl. Pinkney.
You will see by the Newspapers that the H. of Reps. is employed on the subject of direct taxes; the necessity of which is enforced by an elaborate Report of Mr. Wolcott. It will be recollected that his predecessor, not very long since assured the farmers that all the wants of the Govt. could be supplied without a resort to their land their houses, or the stock on their farms. Delusive representations of this sort have contributed much to the odium which now embarrasses the question on that species of taxation. With very great esteem & regard I am Dear Sir Your mo: Obedt. hble servt.
Js. Madison Jr
